UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6796


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                    Plaintiff - Appellant,

             v.

AULL; BECKETT, JR.; T. ESTERLINE; JAMES PARRISH,

                    Defendants - Appellees.



                                      No. 19-6824


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                    Plaintiff - Appellant,

             v.

AULL; BECKETT, JR.; T. ESTERLINE; JAMES PARRISH,

                    Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge; Paige Jones Gossett, Magistrate
Judge. (0:18-cv-01418-CMC-PJG)
Submitted: October 15, 2019                                   Decided: October 17, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                               2
PER CURIAM:

       Robert Louis Garrett, Jr., appeals the district court’s orders accepting the

recommendation of the magistrate judge and denying his motion for a preliminary

injunction and denying his motion to alter or amend; the district court’s order affirming the

magistrate judge’s order and allowing Garrett until June 25, 2019, to file any motion to

amend or supplement his complaint; the magistrate judge’s order dismissing as moot

Garrett’s motion to compel and for sanctions, motion to stay, two motions to supplement

the motion to compel and for sanctions, and Defendants’ motion for extension of time; and

the magistrate judge’s order denying Garrett’s motions to appoint counsel. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The denial of Garrett’s

motion for a preliminary injunction is an appealable interlocutory order.         28 U.S.C.

§ 1292(a)(1). We have reviewed the record and find no reversible error in the denial of the

preliminary injunction or motion to reconsider. Accordingly, we affirm for the reasons

stated by the district court. Garrett v. Aull, No. 0:18-cv-01418-CMC-PJG (D.S.C. Apr. 12,

2019 & May 30, 2019). The remaining three orders are neither final orders nor appealable

interlocutory or collateral orders. Accordingly, we dismiss this portion of the appeals for

lack of jurisdiction.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3